
	

113 HR 5604 IH: To direct the Secretary of the Army to revise the management plan for the conservation pool in Lake Texoma, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5604
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Hall introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of the Army to revise the management plan for the conservation pool in Lake
			 Texoma, and for other purposes.
	
	
		1.Lake Texoma management
			(a)Management plan revisionNotwithstanding any other provision of law, the Secretary shall revise the management plan for the
			 conservation pool in Lake Texoma to ensure that—
				(1)the water surface elevation is maintained between 619 and 614 mean sea level;
				(2)if the water surface elevation is at or below 614 mean sea level, hydroelectric power generation is
			 only conducted upon a determination by the Secretary, in consultation with
			 the Lake Texoma Advisory Committee, that there are emergency power needs,
			 including needs resulting from a natural disaster; and
				(3)additional water capacity resulting from the revision under paragraph (1) may be made available for
			 allocation and, if allocated, district water suppliers will be
			 prioritized.
				(b)TimingThe Secretary shall make the revisions required under subsection (a) not later than 60 days after
			 the date of enactment of this Act.
			(c)Secretary definedIn this section, the term Secretary means the Secretary of the Army (acting through the Chief of Engineers).
			
